 
FINJAN HOLDINGS, INC.
 
ISRAELI APPENDIX TO THE 2014 INCENTIVE COMPENSATION PLAN
1.           GENERAL
 
1.1
This appendix (the “Appendix”) shall apply only to Grantees who are residents of
the State of Israel or those who are deemed to be residents of the State of
Israel for the payment of tax (the “Israeli Optionees”). The provisions
specified hereunder shall form an integral part of the Finjan Holdings, Inc.
(the “Company”) 2014 Incentive Compensation Plan (the “Plan”), which applies to
the issuance of Awards as defined in the Plan.

 
1.2
This Appendix is effective with respect to Awards granted as of January 23,
2014, and shall comply with Amendment no. 132 of the Israeli Tax Ordinance (New
Version), 1961 (the “Ordinance”).

 
1.3
This Appendix is to be read as a part of the Plan and only refers to Awards
granted to Israeli Optionees so that they comply with the requirements set by
the Israeli law in general, and in particular with the provisions of Section 102
of the Ordinance, and any regulations, rules, orders or procedures promulgated
thereunder, as may be amended or replaced from time to time. For the avoidance
of doubt, this Appendix does not add to nor modify the Plan in respect of
Optionees who are not Israeli Optionees.

 
1.4
The Plan and this Appendix are complementary to each other and shall be deemed
one. In any case of contradiction, whether explicit or implied, between the
provisions of this Appendix and the Plan, the provisions set out in the Plan
shall prevail with respect to Options granted to Israeli Optionees.

 
1.5
Any capitalized terms not specifically defined in this Appendix shall be
construed according to the interpretation given to them in the Plan.

 
2.
DEFINITIONS

 
2.1
“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the Ordinance.

 
2.2
“Approved 102 Option” means an Option granted pursuant to Section 102(b) of the
Ordinance and held in trust by a Trustee for the benefit of the participant.

 
2.3
“Award” shall have the meaning ascribed to it in the Plan, and shall also
include102 Options and 3(i) Options.

 
2.4
“Award Agreement” means the share Award Agreement between the Company and a
participant that sets out the terms and conditions of an Option.

 
2.5
“Capital Gain Option (CGO)” means an Approved 102 Option elected and designated
by the Company to qualify under the capital gain tax treatment in accordance
with the provisions of Section 102(b)(2) of the Ordinance.

 
 
 

--------------------------------------------------------------------------------

 
 
2.6
“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

 
2.7
“Employee” means a person who is employed by the Company or its Affiliates,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder.

 
2.8
“ITA” means the Israeli Tax Authorities.

 
2.9
“Non-Employee” means a consultant, adviser, service provider, Controlling
Shareholder or any other person who is not an Employee.

 
2.10
“Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961, as
amended.

 
2.11
“Ordinary Income Option (OIO)” means an Approved 102 Option elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 
2.12
“Option” shall have meaning given to such term in the Plan.

 
2.13
“102 Option” means any Option granted to Employees pursuant to Section 102 of
the Ordinance.

 
2.14
“3(i) Option” means an Option granted pursuant to Section 3(i) of the Ordinance
to any person who is a Non- Employee.

 
2.15
“Section 102” means section 102 of the Ordinance and any regulations, rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.

 
2.16
“Shares” means shares of Common Stock of the Company.

 
2.17
“Trustee” means any individual or entity appointed by the Company to serve as a
trustee and approved by the ITA, all in accordance with the provisions of
Section 102(a) of the Ordinance.

 
2.18
“Unapproved 102 Option” means an Option granted pursuant to Section 102(c) of
the Ordinance and not held in trust by a Trustee.

 
3.
ISSUANCE OF OPTIONS; ELIGIBILITY

 
3.1
The persons eligible for participation in the Plan as participants shall include
any Employees and/or Non-Employees of the Company or of any Affiliate; provided,
however, that (i) Employees may only be granted 102 Options; and (ii)
Non-Employees and/or Controlling Shareholders may only be granted 3(i) Options

 
3.2
The Company may designate Options granted to Employees pursuant to Section 102
as Unapproved 102 Options or Approved 102 Options.

 
3.3
The grant of Approved 102 Options shall be made under this Appendix adopted by
the Board, and shall be conditioned upon the approval of this Appendix by the
ITA.

 
 
 

--------------------------------------------------------------------------------

 
 
3.4
Approved 102 Options may either be classified as Capital Gain Options (“CGOs”)
or Ordinary Income Options (“OIOs”).

 
3.5
No Approved 102 Options may be granted under this Appendix to any Employee,
unless and until, the Company’s election of the type of Approved 102 Options as
CGO or OIO granted to Employees (the “Election”), is appropriately filed with
the ITA. Such Election shall become effective beginning the first date of grant
of an Approved 102 Option under this Appendix and shall remain in effect until
the end of the year following the year during which the Company first granted
Approved 102 Options. The Election shall obligate the Company to grant only the
type of Approved 102 Option it has elected, and shall apply to all Israeli
Optionees who were granted Approved 102 Options during the period indicated
herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Options simultaneously.

 
3.6
All Approved 102 Options must be held in trust by a Trustee, as described in
Section 4 below.

 
3.7
For the avoidance of doubt, the designation of Unapproved 102 Options and
Approved 102 Options shall be subject to the terms and conditions set forth in
Section 102 of the Ordinance.

 
3.8
The terms and conditions upon which Options shall be issued and exercised shall
be as specified in the Award Agreement to be executed pursuant to the Plan and
to this Appendix. Each Award Agreement shall state, inter alia, the number of
Shares to which the Option relates, the type of Option granted thereunder
(whether a CGO, OIO, Unapproved 102 Option or a 3(i) Option), the vesting
provisions and the exercise price.

 
4.
TRUSTEE

 
4.1
Approved 102 Options which shall be granted under the Plan and/or any Shares
issued upon exercise of such Approved 102 Options and/or other shares received
subsequently following any realization of rights, including without limitation
bonus shares, shall be allocated or issued to a trustee nominated by the
Committee, and approved in accordance with the provisions of Section 102 and
held for the benefit of the Optionee. Approved 102 Options and any Shares
received subsequently following exercise of 102 Options, shall be held by the
Trustee for such period of time as required by Section 102 or any regulations,
rules, orders or procedures promulgated thereunder (the “Holding Period”). If
the requirements for Approved 102 Options are not met, then the Approved 102
Options may be regarded as Unapproved 102 Options, all in accordance with the
provisions of Section 102.

 
4.2
Notwithstanding anything to the contrary, the Trustee shall not release any
Approved 102 Options which were not already exercised by the Optionee or release
any Shares issued upon exercise of Approved 102 Options prior to the full
payment of the Optionee’s tax liabilities arising from 102 Options which were
granted to the Optionee and/or any Shares issued upon exercise of such Approved
102 Options.

 
 
 

--------------------------------------------------------------------------------

 
 
4.3
With respect to any Approved 102 Option, subject to the provisions of Section
102 and any rules or regulation or orders or procedures promulgated thereunder,
an Israeli Optionee shall not be entitled to sell or release from trust any
Share received upon the exercise of an Approved 102 Option and/or any share
received subsequently following any realization of rights, including without
limitation, bonus shares, until the lapse of the Holding Period required under
Section 102 of the Ordinance.

 
4.4
The Israeli Optionee shall undertake to release the Trustee from any liability
in respect of any action or decision duly taken and bona fide executed in
relation with the Plan and this Appendix, or any Option or Shares granted to the
Optionee thereunder.

 
5.
FAIR MARKET VALUE FOR TAX PURPOSES

 
Notwithstanding Section 6.3 of the Plan  and solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the Ordinance, if
at the date of grant the Company’s shares are listed on any established stock
exchange or a national market system or if the Company’s shares will be
registered for trading within ninety (90) days following the date of grant of
the CGOs, the Fair Market Value of the Common Stock at the date of grant shall
be determined in accordance with the average value of the Company’s Common
Stocks on the thirty (30) trading days preceding the date of grant or on the
thirty (30) trading days following the date of registration for trading, as the
case may be.
 
6.
EXERCISE OF OPTIONS

 
Options shall be exercised by the Optionee’s giving a written notice and
remitting payment of the Option Price to the Company or to any third party
designated by the Company (the “Representative”), in such form and method as may
be determined by the Company and the Trustee and when applicable, in accordance
with the requirements of Section 102, which exercise shall be effective upon
receipt of such notice by the Company or the Representative and the payment of
the Option Price at the Company’s or the Representative’s principal office. The
notice shall specify the number of Shares with respect to which the Option is
being exercised.
 
With respect to Unapproved 102 Option, if the Optionee ceases to be employed by
the Company or any Affiliate, the Optionee shall extend to the Company and/or
its Affiliate a security or guarantee for the payment of tax due at the time of
sale of Shares, all in accordance with the provisions of Section 102 and the
rules, regulation or orders promulgated thereunder.
 
7.
RESTRICTIONS ON ASSIGNABILITY AND SALE OF OPTIONS

 
7.1
No Option or any right with respect thereto shall be assignable, transferable,
or given as collateral to any third party whatsoever by operation of law or
otherwise, except by will or by the laws of descent and distribution. During the
lifetime of the Optionee, all of such Optionee’s rights to purchase Shares upon
the exercise of his or her Options shall be exercisable only by the Optionee.

 
 
 

--------------------------------------------------------------------------------

 
 
7.2
As long as Options or Shares purchased pursuant thereto are held by the Trustee
for the benefit of the Optionee, no rights of the Optionee with respect to the
Options and or Shares be transferred, assigned, pledged or mortgaged, other than
by will or laws of descent and distribution.

 
8.
INTEGRATION OF SECTION 102 AND TAX COMMISSIONER’S PERMIT

 
8.1
With regards to Approved 102 Options, the provisions of the Plan and/or this
Appendix and/or the Award Agreement shall be subject to the provisions of
Section 102 and the Tax Assessing Officer’s permit and/or any applicable law,
and the said provisions and permit shall be deemed an integral part of the Plan
and of the Appendix and of the Award Agreement.

 
8.2
Any provision of Section 102 and/or the said permit and/or any applicable law,
which is necessary in order to receive and/or to keep any tax benefit pursuant
thereto, which is not expressly specified in the Plan or in this Appendix or in
the Award Agreement, shall be considered binding upon the Company and the
Optionees.

 
9.
DIVIDEND

 
With respect to all Shares (but excluding, for avoidance of any doubt, any
unexercised Options) allocated or issued upon the exercise of Options purchased
by the Optionee and held by the Optionee or by the Trustee, as the case may be,
the Optionee shall be entitled to receive dividends in accordance with the
quantity of such Shares, subject to the provisions of the Company’s
incorporation documents (and all amendments thereto) and subject to any
applicable taxation on distribution of dividends, and when applicable subject to
the provisions of Section 102
 
10.
TAX CONSEQUENCES

 
10.1
To the extent permitted by applicable law, any tax consequences arising from the
grant or exercise of any Option, from the payment for Shares covered thereby or
from any other event or act (of the Company, and/or its Affiliates, and/or the
Trustee or the Optionee), hereunder, shall be borne solely by the Optionee. The
Company and/or its Affiliates, and/or the Trustee shall withhold taxes according
to the requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Israeli Optionee shall agree to
indemnify the Company and/or its Affiliates and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Optionee.

 
10.2
The Company and/or the Trustee shall not be required to release any Share
certificate to an Israeli Optionee until all required payments have been fully
made.

 
11.
GOVERNING LAW & JURISDICTION

 
This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Israel applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws. The
competent courts of Tel-Aviv, Israel shall have sole jurisdiction in any matters
pertaining to this Appendix.
 